Order, Supreme Court, Bronx County (Barry Salman, J.), entered March 14, 1991, which granted petitioner’s application for leave to serve a late notice of claim, unanimously affirmed, without costs.
In view of respondent’s receipt of the police accident report, as well as a report of the accident from its own employee, it is evident that respondent had actual notice of the accident within the 90-day statutory period, and, as the IAS court put it, "ample opportunity to investigate the incident” (citing Matter of Cicio v City of New York, 98 AD2d 38; see also, Joseph v New York City Hous. Auth., 179 AD2d 441; Matter of Sokolowski v New York City Hous. Auth., 173 AD2d 239). Accordingly, notwithstanding that no finding was made of an acceptable excuse for the delay (see, Goodall v City of New York, 179 AD2d 481, citing Matter of Cicio v City of New York, supra), it was not an abuse of discretion to grant leave to serve a notice of claim some six months late. Concur—Murphy, P. J., Carro, Wallach, Ross and Rubin, JJ.